Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5 and 12-14, in the reply filed on 01/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2021.
Specification
The attempt to incorporate subject matter into this application by reference to JP2016-027889 is ineffective because such reference is not provided in English.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “drive control unit,” “first-axis drive unit,” “second-axis drive unit,” “main-direction drive unit,” and “weaving drive unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “…drives the articulated robot and the tip shaft drive mechanism…” (Claims 1-3 and 12, drive control unit), “…drives the tip shaft in a first-axis direction…” (claim 1, first-axis drive unit), “…drives the tip shaft in a second-axis direction…” (claim 1, second-axis drive unit), “…allows the end effector to move along a welding line by driving the articulated robot…” (claim 2, main-direction drive unit), and “…allows the tip shaft to perform a weaving movement…” (claim 2, weaving drive unit) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “drive control,” “first-axis drive,” “second-axis drive,” “main-direction drive,” and “weaving drive” do not denote, or otherwise convey, sufficient structure for achieving the respective claimed functions. The plain meaning of “drive,” for instance, is “to cause and guide the movement of (a vehicle, an animal, etc.)” (www.dictionary.com, 2nd definition, verb, viewed on 01/27/2021).  Term “drive,” in this context, modifies placeholder “unit” functionally and not structurally. Terms “first-axis,” “second-axis,” “main-direction,” and “weaving,” similarly, do not modify “unit” structurally or otherwise denote or convey sufficient structure for performing the claimed limitations.  The same applies to “control,” which modifies “unit” functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Drive Control Unit:	Figure 1 shows control device 13, which “includes a drive control unit 41” (para. 0075). Paragraph 0061 discloses device 13 receiving input from controller 17, such that “control device 13 controls the individual units of the welding apparatus 100 as a CPU reads programs stored in a ROM, a RAM, a hard disc drive or the like and runs them.” Figure 4 shows drive control unit 41, where paragraph 0075 states that drive control unit 41 “drives the robot 11 and the 2-axis weaver 21 on the basis of input information that is input from the teaching controller 17. Paragraph 0077 states that 41 “changes the position and posture of the welding torch 23 by outputting drive signals to the drive motors for the respective drive shafts of the robot 11, which are driven in the directions J1 to J6, and the drive motors for the first-axis drive unit 31 and second-axis drive unit 33 of the 2-axis weaver 21, respectively.”   Paragraph 0075 states that 41 also includes a “movement locus calculation unit 43 that determines a movement locus of the tip shaft of the welding torch 23 through calculation and a drive unit 44 that drives the robot 11 and the 2-axis weaver 21…a main-direction drive unit 45 that mainly moves the welding torch 23 along a welding line without weaving operation by driving the robot 11 and a weaving drive unit 47 that allows the welding torch 23 to perform a weaving movement by driving the 2-axis weaver 21…an input/output unit 49 that reads teaching data such as welding conditions that are input from the teaching controller 17 shown in FIG. 1 and a storage unit 51 that stores the read teaching data and the calculated movement locus.”
First-axis drive unit and Second-axis drive unit: Paragraph 0069, along with Figure 3, disclose weaver 21 including first-axis drive unit 31 that drives the tip shaft 23a in the X-axis direction, and a second-axis drive unit 33 that drives the tip shaft 23a in the 
Main-direction drive unit and Weaving drive unit: Figure 4, along with paragraph 0078, disclose drive unit 44 including a main-direction drive unit 45 that “moves the welding torch 23 along a welding line” and a weaving drive unit 47 that “allows the welding torch 23 to perform a waving movement.”  Paragraph 0092 discloses 45 outputting, to robot 11, “a combined drive signal.” Para. 0091 discloses 47 outputting, to the drive unit 45, “a weaving drive signal for driving at least one of the drive shafts included in the robot.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2 recite a drive control unit that “drives the articulated robot and the tip shaft drive mechanism” which is interpreted under 35 USC 112(f), as detailed above. Turning to the written description, Figure 1 shows control device 13, which “includes a drive control unit 41” (para. 0075), while paragraph 0061 discloses device 13 receiving input from controller 17, such that “control device 13 controls the individual units of the 
Claim 2 also recites the drive control unit including “a main-direction drive unit which allows the end effector to move along a welding line” and “a weaving drive unit which allows the tip shaft to perform a weaving movement,” both of which are interpreted under 35 USC 112(f), as detailed above. Turning to the written description, Figure 4, along with paragraph 0078, disclose drive unit 44 including a main-direction drive unit 45 that “moves the welding torch 23 along a welding line” and a weaving drive unit 47 that “allows the welding torch 23 to perform a waving movement.”  Paragraph 0092 discloses 45 outputting, to robot 11, “a combined drive signal.” Para. 0091 discloses 47 outputting, to the drive unit 45, “a weaving drive signal for driving at least one of the drive shafts included in the robot.” The specification makes no mention as to the intended structure(s) of the drive control unit, let alone the main-direction drive unit and weaving drive unit (hardware, software, or combinations thereof) as such pertains to performing the claimed functions. The written description, as originally filed, does not provide sufficient disclosure as to what structure(s) the main-direction drive unit and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 and 12-14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Claim limitations “drive control unit,” “main-drive unit,” and “weaving drive unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 2, the recitation of “the tip shaft of the tip shaft drive mechanism” renders the claim indefinite as it is unclear if “the tip shaft” is the same as the tip shaft of the end effector.  That is, claim 2 recites a “tip shaft of the end effector” which is followed by “the tip shaft of the tip shaft drive mechanism.”  Such limitations make it unclear if there are two tip shafts (one for the end effector and one for the tip shaft drive mechanism).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Publication 2015/0290804), hereinafter Wada.
Regarding claim 1, Wada teaches a welding apparatus (para. 0001, “control of an articulated robot used in arc welding, for example, and more particularly relates to control of an articulated robot capable of weaving movement with high trajectory precision”) comprising: 

    PNG
    media_image1.png
    329
    451
    media_image1.png
    Greyscale

an articulated robot (articulated robot 1; paragraph 0053) having a plurality of drive shafts (six joints J1 through J6, para. 0053); 
an end effector supported by the articulated robot (para. 0053, “welding torch is provided at the tip of the J6 axis, and arc welding is performed by a welding wire fed out from the welding torch”); 
a tip shaft drive mechanism (J6/J5) which is provided between a tip drive shaft (J4) of the articulated robot (1) and the end effector (welding torch) and allows a tip shaft of the end effector and allows a tip shaft of the end effector to perform a weaving operation (para. 0053, arc welding is performed by a welding wire fed out from the welding torch and the articulated robot is set so as to perform movement where the welding wire is tilted at a preset amplitude and frequency (weaving movement) while moving in a weld line direction),
a drive control unit which drives the articulated robot and the tip shaft drive mechanism (servo control unit that controls the welding torch provided to the articulated robot so as to perform the weaving movement-para. 0055; Figure 2 and para. 0056, weaving control device 10 which controls the articulated robot 1 in FIG. 1 and moves multiple joint axes so as to cause a tool (the welding torch in this case) attached to the articulated robot 1 so as to perform the weaving movement), wherein the tip shaft drive mechanism has a first-axis drive unit which drives the tip shaft in a first-axis direction that is perpendicular to the tip shaft of the end effector and a second-axis drive unit which drives the tip shaft in a second-axis direction that is perpendicular to the tip shaft and the first-axis direction (With respect to the first-axis and second axis drive units, the instant application discloses in paragraph 0069, along with Figure 3, disclose weaver 21 including first-axis drive unit 31 that drives the tip shaft 23a in the X-axis direction, and a second-axis drive unit 33 that drives the tip shaft 23a in the Y-axis direction.  Paragraph 0070 discloses the first-axis drive unit 31 “has a linear slide unit that moves the second-axis drive unit 33 in a J7 direction which is the X direction” and the second-axis drive unit 33 “has a rotation unit that supports a torch base portion 35 which supports the welding torch 23 so that it is rotatable in a direction J8 about an axis 37”.  Para. 0070 continues in that the “linear slide unit and rotation unit are driven by respective drive motors such as servo motors”) (Turning to Wada, para. 0010 states that weaving movement is input as an instruction value to motors for moving the axes of an articulated robot. Motor control unit 500 “drives each axis of the articulated robot.”-para. 0022 and Figures 2-3. Figures 1 and 2, control device 10 controls robot 1 by moving multiple joint axes so as to cause the welding torch to perform a predetermined action-para. 0056) (Each joint J1-J6 is driven by a respective motor for moving robot 1 and controlled via 10; Figure 1 depicts such movement along with a conventional Cartesian coordinate system.  For instance, the motor that drives J5 may elicit movement in the X direction while the motor that drives J6 may elicit movement in Z or Y direction.  Accordingly, the respective motor driven joints of robot 1 is capable of allowing the tip shaft in a first-axis direction to be perpendicular to the tip shaft of the end effector and in a second-axis direction that is perpendicular to the tip shaft and the first-axis direction. See MPEP 2114).  
Regarding claim 2, Wada teaches a welding apparatus (para. 0001, “control of an articulated robot used in arc welding, for example, and more particularly relates to control of an articulated robot capable of weaving movement with high trajectory precision”) comprising: 

    PNG
    media_image1.png
    329
    451
    media_image1.png
    Greyscale

an articulated robot (articulated robot 1; paragraph 0053) having a plurality of drive shafts (six joints J1 through J6, para. 0053); 
an end effector supported by the articulated robot (para. 0053, “welding torch is provided at the tip of the J6 axis, and arc welding is performed by a welding wire fed out from the welding torch”); 
a tip shaft drive mechanism (J6/J5) which is provided between a tip drive shaft (J4) of the articulated robot (1) and the end effector (welding torch) and allows a tip shaft of the end effector and allows a tip shaft of the end effector to perform a weaving operation (para. 0053, arc welding is performed by a welding wire fed out from the welding torch and the articulated robot is set so as to perform movement where the welding wire is tilted at a preset amplitude and frequency (weaving movement) while moving in a weld line direction),
a drive control unit which drives the articulated robot and the tip shaft drive mechanism (servo control unit that controls the welding torch provided to the articulated robot so as to perform the weaving movement-para. 0055; Figure 2 and para. 0056, weaving control device 10 which controls the articulated robot 1 in FIG. 1 and moves multiple joint axes so as to cause a tool (the welding torch in this case) attached to the articulated robot 1 so as to perform the weaving movement), wherein:
the drive control unit comprises:
Preliminary Amendmenta main-direction drive unit which allows the end effector to move along a welding line by driving the articulated robot (Fig. 2, standard position signal generating unit 300 which “generates a standard position as angular position for each axis of the articulated robot 1, so as to trace a tip trajectory of the articulated robot 1 in a case with not weaving movement”-para. 0059); and 
a weaving drive unit which allows the tip shaft to perform a weaving movement (Fig. 2, weaving signal generating unit 100 which “generates a weaving signal as an angular position…so as to trace a tip trajectory of the articulated robot 1 in a case with weaving movement.”-para. 0060), and 
in a case where a desired weaving locus of the tip shaft falls within a movable range of the tip shaft of the tip shaft drive mechanism, the weaving drive unit allows the tip shaft to perform a weaving operation that follows the weaving locus The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II) (weaving signal generating unit 100 which “generates a weaving signal as an angular position…so as to trace a tip trajectory of the articulated robot 1 in a case with weaving movement.”-para. 0060. As such, Wada teaches the claimed structure, where such structure is capable of performing the claimed function should a desired locus fall within a movable range.), and 
in a case where the desired weaving locus does not fully fall within the movable range, the weaving drive unit allows the tip shaft to perform a weaving operation that follows the weaving locus by determining a supplemental movement distance of an excessive portion of a weaving movement component of the weaving locus beyond a movement limit of the movable range, driving the tip shaft drive mechanism up to the movement limit, and driving at least one of the drive shafts included in the articulated robot depending on the supplemental movement distance (The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II) (para. 0064, “…dynamic characteristics from the target position signal to the current position signal detected by an encoder can be similar to the filter used at the filter computation unit 400.” Para. 0083, “…according to the weaving control device…the characteristics from a target position to motor output angle can be made to be similar to a filter used in low-pass filter processing, by performing speed feed-forward control at the motor control unit. Correction of amplitude of the target position is performed based on this filter, so in the articulated robot, occurrence of error in weaving movement due to dynamic characteristics of the motor itself that moves the axes of the articulated robot can be suppressed. Accordingly, movement such as weaving and the like can be performed with high trajectory precision.” See also Paragraphs 0072, 0073, and 0080 for different methodologies utilized by the control device to compensate for incorrect positioning. As such, Wada teaches the claimed structure, where such structure is capable of performing the claimed function should a desired locus not fall within a movable range).  
Regarding claim 3, Wada, as applied to claim 1, further teaches wherein the drive control unit drives the articulated robot in a direction to cancel out vibration of the articulated robot, which is caused by the driving of the tip shaft drive mechanism (para. 0020, “…weaving control device…can suppress occurrence of error in weaving movement due to dynamic characteristics of the motor itself which moves the axes of the articulated robot…and occurrence of error in weaving movement due to influence of other axes moving….” Para. 0083, “...Correction of amplitude of the target position is performed based on this filter, so in the articulated robot, occurrence of error in weaving movement due to dynamic characteristics of the motor itself that moves the axes of the articulated robot can be suppressed…”) (The control device of Wada is structurally capable of driving “the articulated robot in a direction to cancel out vibration of the articulated robot”-See MPEP 2114).  
Regarding claim 4, Wada, as applied in claim 1, teaches the end effector being a welding torch (welding torch for arc welding, cited to in claim 1 above).  Wada further states that “weaving is employed in which a welding electrode is advanced in the welding direction while performing a sine wave weaving movement” (para. 0002) and that a tip portion of a consumable electrode is provided at the tip shaft (para. 0053, arc welding is performed by a welding wire fed out from the welding torch).  
Regarding claim 5, Wada, as applied in claim 3, teaches the end effector being a welding torch (welding torch for arc welding, cited to in claim 1 above).  Wada further states that “weaving is employed in which a welding electrode is advanced in the welding direction while performing a sine wave weaving movement” (para. 0002) and para. 0053, arc welding is performed by a welding wire fed out from the welding torch).  
Regarding claim 12, Wada, as applied to claim 2, further teaches wherein the drive control unit drives the articulated robot in a direction to cancel out vibration of the articulated robot, which is caused by the driving of the tip shaft drive mechanism (para. 0020, “…weaving control device…can suppress occurrence of error in weaving movement due to dynamic characteristics of the motor itself which moves the axes of the articulated robot…and occurrence of error in weaving movement due to influence of other axes moving….” Para. 0083, “...Correction of amplitude of the target position is performed based on this filter, so in the articulated robot, occurrence of error in weaving movement due to dynamic characteristics of the motor itself that moves the axes of the articulated robot can be suppressed…”) (The control device of Wada is structurally capable of driving “the articulated robot in a direction to cancel out vibration of the articulated robot”-See MPEP 2114).  
Regarding claim 13, Wada, as applied in claim 2, teaches the end effector being a welding torch (welding torch for arc welding, cited to in claim 1 above).  Wada further states that “weaving is employed in which a welding electrode is advanced in the welding direction while performing a sine wave weaving movement” (para. 0002) and that a tip portion of a consumable electrode is provided at the tip shaft (para. 0053, arc welding is performed by a welding wire fed out from the welding torch).  
Regarding claim 14, Wada, as applied in claim 12, teaches the end effector being a welding torch (welding torch for arc welding, cited to in claim 1 above).  Wada further states that “weaving is employed in which a welding electrode is advanced in the para. 0053, arc welding is performed by a welding wire fed out from the welding torch).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 4677276 to Nio et al., titled “Method of Welding Robot Control Which Controls The Three Basic Axes of A Robot To Provide A Repetition Of A Weaving Pattern Along A Robot Locus,” teaches an articulated robot including a plurality of drive shafts (“welding torch 11 is caused to perform weaving motion by controlling the motions of three basic axes of the robot, namely the arms 13 and 14 and the turning unit 15”, Col. 2, lines 45-53), an end effector supported by the articulated robot (Col. 1, lines 8-13, “…welding robot controlling method, and more particularly to the method which provides accurate weaving operation and automatic continuation of the weaving pattern…”) (Figure 1 above, detailing articulated robot, consumable electrode welding torch 11; Col. 2, lines 41-44), and a drive control unit (Fig. 4, CPU 20) which drives the articulated robot (Col. 6, lines 51-56, “…servo controllers for positioning of robot drive axes which consist of BRMs having two-stage buffers, an arithmetic unit which embodies the present invention and a main CPU (micro processor) for generally controlling the general robot operation.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761